                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI‘I


    ROBERT M. LAUBE,                                 Case No. 19-cv-00423-DKW-RT

                Plaintiff,                           ORDER (1) DENYING
                                                     APPLICATION TO PROCEED
        v.                                           WITHOUT PREPAYMENT OF
                                                     FEES OR COSTS; AND (2)
    QUEEN’S MEDICAL CENTER,                          DISMISSING ACTION WITH
                                                     LEAVE TO AMEND.1
                Defendant.



       On August 6, 2019, Plaintiff Robert M. Laube, proceeding pro se, filed a civil

complaint against Queen’s Medical Center, Inc, Dkt. No. 1, along with an

application to proceed in forma pauperis. Dkt. No. 2. In a repeated effort to

correct the deficiencies in his IFP Application, Laube’s Third IFP Application is

now before the Court.          Dkt. No. 11.        Because the Third IFP Application is

incomplete or otherwise does not establish Laube’s entitlement to in forma pauperis

status, the Court DENIES the Third IFP Application. But even if that was not the

case, Laube has not alleged sufficient facts in his Complaint to state a claim on which

relief may be granted, and therefore this action is DISMISSED with leave to amend.2


1
  Pursuant to Local Rule 7.1(c), the Court finds these matters suitable for disposition without a
  hearing.
2
  The Court subjects each civil action commenced pursuant to 28 U.S.C. § 1915(a) to mandatory
  screening and can order the dismissal of any claims it finds “frivolous or malicious”; “fails to
I.    The IFP Application

      Federal courts can authorize the commencement of any suit without

prepayment of fees or security by a person who submits an affidavit that

demonstrates an inability to pay.              See 28 U.S.C. § 1915(a)(1).               While

Section 1915(a) does not require a litigant to demonstrate absolute destitution,

Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948), a showing of

something more than mere hardship is required; the applicant must show they

“cannot pay the court costs” or “give security therefor” and “still afford the

necessities of life.” See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir.

2015) (citing Adkins, 335 U.S. at 339); 28 U.S.C. § 1915(a). The determination

whether a party can proceed in forma pauperis is a “matter within the discretion of

the trial court and in civil actions for damages should be allowed only in exceptional

circumstances.” Weller v. Dickinson, 314 F.2d 598, 600 (9th Cir. 1963); see

also Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“court permission to

proceed in forma pauperis is itself a matter of privilege and not right”).

      Here, despite the Court's prior efforts to remedy Laube's failures, Laube’s

Third IFP Application remains incomplete (Dkt. No. 11), and therefore the Court is

still unable to meaningfully assess Laube’s allegation of poverty. Laube notes in


state a claim on which relief may be granted”; or “seeks monetary relief against a defendant
who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).
                                               2
his Third IFP Application that he receives $1,661 per month in Social Security

benefits; he has $490 in a checking or savings account; and he owns a vehicle worth

$1,000. Laube also states that he owns a fifty-percent leasehold in a condominium

located in Kaneohe, Hawaii, from which he receives no income, and the value of the

condo (according to Laube) is around $50,000 “due to lease outstanding balance [of]

$40,000 and repairs.” In addition, Laube states he has monthly expenses totaling

$1,510 and debts in the amount of $10,442.

      The problem, however, is that Laube has again failed to fully answer Question

3 of the IFP Application. Question 3 lists various sources of possible income and

asks the applicant whether they have received income from any of these options in

the past (12) months. Next to the option for “pension, annuity, or life insurance,”

Laube marked the box labeled “Yes.” Question 3 then instructs the applicant that

“If you answered ‘Yes’ to any question above, describe below or on separate pages

each source of money and state the amount that you received and what you

expect to receive in the future.” But Laube only noted the $1,661 he receives in

Social Security benefits. Laube failed to state the amount of “pension, annuity, or

life insurance” he has received in the past (12) months, and the amount he expects

to receive in the future. That alone is grounds for the Court to deny Laube’s Third

IFP Application.


                                         3
       Notwithstanding the fact that Laube’s application is deficient in a material

respect, the Court finds that, based on the information Laube has provided, Laube’s

allegation of poverty is not substantiated. Federal courts are not consigned to

accept an applicant’s financial representations as true. Rather, it is “‘within the

court’s discretion to make a factual inquiry’ into a claim of poverty,” Escobedo, 787

F.3d at 1236 (quoting United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981)),

and to deny the application if the applicant is “unable, or unwilling, to verify their

poverty.” McQuade, 647 F.2d at 940.3 A “court shall dismiss the case at any time

if the court determines that . . . the allegation of poverty is untrue.” 28 U.S.C. §

1915(e)(2)(A); Mathis v. New York Life Ins. Co., 133 F.3d 546, 547–48 (7th Cir.

1998); Johnson v. Spellings, 579 F. Supp. 2d 188, 191 (D.D.C. 2008).

       Here, it appears Laube has intentionally misrepresented the value of the condo

in which he appears to own a fifty-percent interest. Laube claims under penalty of

perjury that his condo in Kaneohe, Hawaii is worth $50,000, but the Court is not

oblivious of the cost of real estate in Hawaii.4 Under these circumstances, there is




3
  Federal courts are tasked with the obligation to ensure “that federal funds are not squandered to
underwrite, at public expense, . . . the remonstrances of a suitor who is financially able, in whole
or in material part, to pull his own oar.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I.
1984) (citing Brewster v. North American Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972)).
4
  In fact, reference to the City and County of Honolulu Real Property Assessment Division on-
line records reveal that the 2019 tax-assessed value of Laube's condominium approximates
$500,000, not $50,000.
                                                 4
reason to question the truthfulness of Laube’s allegation of poverty. Thus, at this

time, Laube has failed to demonstrate he is entitled to proceed in forma pauperis.

      Accordingly, Laube’s Third IFP Application is DENIED WITHOUT

PREJUDICE. The Court nevertheless grants Laube the opportunity, should he so

choose, to provide further information and clarification regarding the value of his

condo, see Escobedo, 787 F.3d at 1236; McQuade, 647 F.2d at 940, and state the

amount he receives or has received from a “pension, annuity, or life insurance.”

II.   Screening

      Where, as here, a pro se litigant fails to qualify for in forma pauperis status,

a court is not required to take any further action on the applicant’s lawsuit until the

litigant has paid the filing fee. See 28 U.S.C. § 1915(a)(1); Rodriguez v. Cook, 169

F.3d 1176, 1177 (9th Cir. 1999). But even assuming, arguendo, that Laube is

entitled to in forma pauperis status, the Court dismisses Laube’s Complaint because

Laube has failed to allege sufficient facts to state a claim for relief.

      The standard for dismissal under Fed.R.Civ.P. 12(b)(6) and under 28 U.S.C.

Section 1915(e)(2)(B) is the same. Barren v. Harrington, 152 F.3d 1193, 1194 (9th

Cir. 1998); Jones v. Schwarzenegger, 723 F.App’x 523, 524 (9th Cir. 2018); see also

Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012) (same standard under

Section 1915A). The Court must take the allegations in the complaint as true,


                                            5
excluding those allegations that are merely conclusory, and if the complaint does not

“contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face,” the Court must dismiss the action. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks omitted); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).       The Court liberally construes the pro se Complaint.

Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987). However, the Court cannot

act as counsel for a pro se litigant, such as by supplying the essential elements of a

claim. Pliler v. Ford, 542 U.S. 225, 231 (2004); Ivey v. Bd. of Regents of Univ. of

Alaska, 673 F.2d 266, 268 (9th Cir. 1982).

      In the Complaint, Dkt. No. 1, Laube asserts a claim under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e-5, alleging that his employment was

terminated because of his race. To state an employment discrimination claim under

Title VII, the plaintiff must allege sufficient facts demonstrating that:

      (1) he belongs to a protected class, (2) he was qualified for the position
      he held (or for the position to which he wished to be promoted), (3) he
      was terminated or demoted from (or denied a promotion to) that
      position, and (4) the job went to someone outside the protected class.

Coghlan v. Am. Seafoods Co. LLC, 413 F.3d 1090, 1094 (9th Cir. 2005) (citing St.

Mary’s Honor Center v. Hicks, 509 U.S. 502, 506 (1993)).

      Here, Laube’s allegations are conclusory and bereft of factual enhancement.

Laube’s factual allegations include no more than three sentences, asserting that (a)

                                           6
“Asians” falsified evidence that led to Laube’s termination; (b) Leslie Pang

“threatened and harassed [Laube] from 2012 until [he] issued a complaint”; and (c)

during a department of health investigation Dr. Bello “conspired” with Michael K.

and Nona Tomancho “to get [Laube] terminated for no other reason than [Laube’s]

race as [the] institution is controlled and run by Asians.” Dkt. No. 1 at 3. Not only

is there insufficient factual matter to state a Title VII claim, but the Court is unable

to discern the full names of those individuals responsible for the conduct alleged.

Moreover, nothing in Laube’s Complaint suggests “he belongs to a protected class,”

identifies what job he held, where, or for how long, or states that his “job went to

someone outside the protected class.”

      Because the complaint fails to allege facts supporting a claim under any

principle of law, the Court dismisses this action. However, because it may arguably

be possible for Laube to allege one or more plausible claims for relief, the Court

allows him leave to amend to attempt to do so. In that regard, the Court will mail

Laube a copy of a form complaint for use in a civil pro se proceeding, such as this

one. If Laube chooses to use the form, he should answer all of the questions clearly

and concisely. More specifically, Laube should set out each claim under a separate

label or heading. Under each claim, Laube must write short, plain statements telling

the Court: (1) the specific basis of this Court’s jurisdiction; (2) the legal right(s) he


                                            7
believes were violated; (3) the name of the defendant(s) who violated those right(s);

(4) exactly what each defendant did or failed to do; (5) how the action or inaction of

a defendant is connected to the violation of Laube’s right(s); (6) what specific injury

he suffered because of a defendant’s conduct; and (7) what relief he seeks.

         Should Laube choose to file an amended complaint, he may not incorporate

any part of the original complaint, Dkt. No. 1, in the amended complaint. Rather,

all allegations must be re-typed or re-written in their entirety. To the extent a claim

is not re-alleged in an amended complaint, the claim may be deemed voluntarily

dismissed. See Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012) (en

banc).

III.     Conclusion

         Laube’s Third Application to Proceed in Forma Pauperis, Dkt. No. 11, is

DENIED WITHOUT PREJUDICE. This action is DISMISSED with leave to

amend as set forth herein.

         Laube may have until January 6, 2020 to pay the civil filing fees in full or

file a fully completed Application to Proceed in forma pauperis that includes the

missing information and clarifies the discrepancies described above. Failure to do

so will result in automatic dismissal of this action. In re Perroton, 958 F.2d 889,

890 (9th Cir. 1992).


                                           8
      Laube may also have until January 6, 2020 to file an amended complaint that

addresses the deficiencies identified above.   The Court cautions Laube that

failure to file an amended complaint by January 6, 2020 may result in the

automatic dismissal of this action without prejudice.

      To assist Laube in complying with this Order, the Clerk of Court is

DIRECTED to mail Laube the following: (1) a blank Application to Proceed In

District Court Without Prepaying Fees or Costs (AO 240); and (2) a copy of form

“Pro Se 1” “Complaint for a Civil Case.”

      IT IS SO ORDERED.

      Dated: December 5, 2019 at Honolulu, Hawai‘i.




Robert M. Laube v. Queen's Medical Center; Civil No. 19-00423 DKW RT;
ORDER (1) DENYING APPLICATION TO PROCEED WITHOUT
PREPAYMENT OF FEES OR COSTS; AND (2) DISMISSING ACTION
WITH LEAVE TO AMEND




                                           9
